Application by petitioner pursuant to section 712 of the General Municipal Law to confirm report of Referees and for judgment (1) that the proposed annexation of certain territory in the Town of Norwich to the City of Norwich is in the over-all public interest and (2) that the territory be annexed without the necessity of calling a special election pursuant to section 713 of the General Municipal Law. During the proceedings before the Referees, respondent advised that it would not oppose the annexation and the present application is unopposed. We find the proposed annexation to be in the over-all public interest. Since each of the five eligible voters residing in the territory to be annexed testified at the hearing before the Referees that he was in favor of annexation and would so vote if an election were held for that purpose, the statutory special election can be dispensed with (see Matter of City of Saratoga Springs v. Town of Greenfield, 34 A D 2d 364, 368, mot. for lv. to app. den. 28 N Y 2d 482). Application granted, without costs. Herlihy, P. J., Greenblott, Sweeney, Simons and Reynolds, JJ., concur.